Exhibit 10.2




August 13, 2020
Altisource Asset Management Corporation
5100 Tamarind Reef
Christiansted, United States Virgin Islands 00820




Re: Resignation


Ladies and Gentlemen:
        Reference is made to that certain Termination and Transition Agreement,
dated as of August 13, 2020 (the “Termination Agreement”), by and among Front
Yard Residential Corporation, Front Yard Residential, L.P., and Altisource Asset
Management Corporation (the “Company”), and that certain Amended and Restated
Asset Management Agreement, dated as of May 7, 2019, as amended (the “AMA” and,
together with the Termination Agreement, the “Agreements”).


        Effective as of two (2) days prior to the Termination Date (as defined
in the Termination Agreement), I hereby irrevocably resign from any and all
positions as a director, officer, manager or equivalent position of the Company
and its Subsidiaries (as defined in the Agreements). The Company acknowledges
and agrees that my resignation shall be treated as a termination of my service
by the Company without Cause (as defined in any relevant document; or any
similar concept if not so defined) for all purposes under any agreement,
arrangement, plan, or policy of the Company or by and between the Company and
myself. 


        During the period from the execution of this letter until the
Termination Date, I agree to recuse myself from meetings of and deliberations by
the Board of Directors (the “Board”) of the Company so long as the Company
continues to provide notice of and agendas to me for all meetings of its Board.
In addition, I hereby resign my position as Chairman of the Board of the Company
upon the date of execution of the Termination Agreement.


        The Company hereby waives, releases and discharges me from any and all
claims, demands, proceedings, causes of action, orders, obligations and
liabilities, known or unknown, which the Company or any of its affiliates has or
may at any time have had against me for acts occurring prior to the date hereof.
The Company shall undertake not to, directly or indirectly, assert any claim or
demand, or commence, institute or cause to be commenced, any proceedings of any
kind relating to any such released claims.


I hereby waive, release and discharge the Company and its subsidiaries from any
and all claims, demands, proceedings, causes of action, orders, obligations and
liabilities,







--------------------------------------------------------------------------------



known or unknown, which I have or may at any time have had against the Company
and its subsidiaries for acts occurring prior to the date hereof; provided,
that, such release shall not apply to claims that I have with respect to any
equity or equity-based awards of the Company. I shall undertake not to, directly
or indirectly, assert any claim or demand, or commence, institute or cause to be
commenced, any proceedings of any kind relating to any such released claims.


        Notwithstanding anything to the contrary set forth herein and for the
avoidance of doubt, this letter does not adversely impact the rights of
advancement of expenses and indemnification that I am entitled to as a director,
manager, or officer or similar position of the Company (whether pursuant to the
Company’s organizational documents, directors & officers insurance or otherwise,
in each case, as in effect on the date hereof) and does not impact or modify any
of my or the Company’s rights or obligations under the Termination Agreement,
including any Schedule thereto.






[Signature page follows]




2








--------------------------------------------------------------------------------





Sincerely,




/s/ George G. Ellison
George G. Ellison







Acknowledged and agreed:


ALTISOURCE ASSET MANAGEMENT CORPORATION
By:
/s/ Indroneel Chatterjee
Name: Indroneel Chatterjee
Title: Co-Chief Executive Officer and President









[Signature Page to Resignation Letter]









